DETAILED ACTION
This action is responsive to the After Final Action Response filed on February 17, 2021.
No claims were amended. 
Claims 1-31 have been examined. Claims 1-31 are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
   	After further consideration and searches the Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claims 1, 16 and 31 are considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:  	In claims 1, 16 and 31:
“receiving access information for an application under test (AUT), the AUT encoding a plurality of application flows, each application flow including a sequence of application states, each sequence of application states including one or more target application states;
traversing each of a subset of the application flows by performing a corresponding sequence of interactions with the AUT to induce the corresponding sequence of application states, each sequence of interactions with the AUT including application of test commands that cause execution of code of the AUT;
extracting a feature set representing each of at least some of the application states encountered during traversal of the application flows;
clustering the target application states for the application flows into a plurality of clusters based on a similarity measure, the similarity measure for each pair of the target application states being based on the corresponding feature sets;  	selecting at least one target application state from each of the clusters thereby resulting in a plurality of selected target application states; and
generating a test for the AUT for each of the selected target application states, each test being based on the sequence of interactions used to traverse the application flow for the corresponding selected target application state.”

The following prior art references being made of record were found to be relevant to allowed independent claims 1, 16 and 31. A summary of each reference is provided followed by an explanation as to why the reference does not teach, either solely, or in combination with the other cited references.
   	Fei et al. (US Pub. No. 2020/0019492)

 	Weigert (US Pub. No. 2013/0055195)  	Weigert set forth a method begins by generating application system state transitions from inputted requirements and parameters.  For a current implementation of generating application code, the method continues by entering a loop.  The loop begins by generating a current intermediate result based on a previous implementation and in accordance with current application code development factors.  The loop continues by generating at least one test case based on the one or more of the application system state transitions.  The loop continues by testing the current intermediate result in accordance with the at least one test case.  When the testing is unfavorable, the loop continues by modifying one or more of: the one or more of the plurality of application 

  	Rahulkrishna et al. (US Pub. No. 2016/0196021)  	Rahulkrishna set forth a method for automated modularization of GUI test cases.  The method includes grouping test steps derived from one or more application test cases into multiple candidate sub-routines based on a manner in which one or more user interface elements are accessed in each of the test steps; refining the multiple candidate sub-routines to generate a given set of one or more sub-routines; and refactoring the one or more application test cases by replacing the test steps in the one or more application test cases with one or more calls to the given set of one or more sub-routines. However, Rahulkrishna does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 16 and 31.

Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; therefore, dependent claims set forth in the application are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

Conclusion
Any inquiry concerning this communication should be directed to examiner Anibal Rivera, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 7:30 AM to 5:00 PM.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272-6799.
  	Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192